Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action corresponds to application 16/197,277 which was filed on 11/20/2018 and is a CON of application 13/069,526 filed 03/23/2011. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 
Response to Amendment
	In the reply filed 5/24/2022, claims 1-3, 13, 15, and 18-19 have been amended.  No additional claims have been added or cancelled.  Claims 1-20 are currently pending.	 
	
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Richardson does not teach “performing spelling correction and phrase completion as characters of a query being set forth by a user are received”.  The examiner respectfully disagrees.  Upon further review of the Richardson reference, Richardson teaches, in paragraphs 8, dynamically suggesting search queries to the user as the user constructs the search query and, in paragraph 30, that the suggestions may include phrase completions and spelling corrections.  This is interpreted as performing those actions as characters of a query are being set forth by the user.  Additionally, even though not cited for the independent claims, the examiner would like to note that the newly cited Davis reference also teaches, in figures 2-4, dynamically performing spelling correction and phrase completion as the user types.  Therefore, the examiner is no persuaded.
The applicant also argues that Richardson does not teach “immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving another character in the query being set forth by the user, identifying that a word, when misspelled, includes the first sequence of characters”.  The applicant argues that the portion of the word in the example in figure 8, “wellne”, is a correctly spelled portion of the word wellness and is therefore not a misspelled portion of a word.  The examiner respectfully disagrees.  The portion “wellne” is a misspelled word regardless of the order of the characters in the sequence and additionally, in paragraph 30, Richardson teaches that the query suggestions may include spelling corrections, which means that other forms of misspellings of the word wellness may also be corrected even if the example in figure 8 does not depict other misspellings.  Therefore, the examiner is not persuaded.
The applicant also argues that Richardson does not teach “immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving another character in the query being set forth by the user with the search engine GUI, identifying that the word, when properly spelled, includes a second sequence of characters in place of the first sequence of characters, wherein the word, when properly spelled, includes a character that follows the second sequence of characters, and further wherein the second sequence of characters is different from the first sequence of characters”.  The examiner respectfully disagrees.  Richardson teaches, in figure 8 and paragraphs 30 and 39, receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu, with the corrected spelling being interpreted as the second sequence of characters used in place of the first sequence and is different than the first sequence, e.g. properly spelled “wellness” being used in place of misspelled “wellne”.  Richardson also teaches, in figure 8 and paragraphs 30 and 39, that the suggestions may comprise additions to suffixes which is interpreted as characters after the second sequence of the properly spelled word.  Additionally, in paragraph 30, Richardson teaches that the query suggestions may include spelling corrections, which means that other forms of misspellings of the words, beyond what is shown in the examples, may also be corrected.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US2006/0190436), hereinafter Richardson, in view of Church (US5572423), and Jania et al. (US2009/0254818), hereinafter Jania.

Regarding Claim 1:
Richardson teaches:
	A computing system that is configured to update a search engine graphical user interface (GUI), the computing system comprising: a processor (Richardson, figure 16, note processing unit); and 
memory storing instructions that, when executed by the processor, cause the processor to perform acts (Richardson, figure 16, note memory) comprising: 
performing spelling correction and phrase completion as characters of a query being set forth by a user are received (Richardson, [0008, 0030], note that dynamically suggesting search query to the user as the user constructs the query and that the suggestions may comprise both phrase completions and spelling corrections.  This is interpreted as performing those actions as characters of a query are being set forth by the user), wherein performing spelling correction and phrase completion comprises:
receiving, from a client computing device that is in network communication with the computing system, a portion of the query that is being set forth by a user of the client computing device, wherein the portion of the query includes a first sequence of characters, wherein each character in the first sequence of characters is received as each character is input by the user of the client computing device in a text entry field of the search engine GUI displayed at the client computing device, and further wherein the first sequence of characters includes a last character that is at an end of the portion of the query (Richardson, figure 8, [0007-0008, 0026, 0030], note receiving a query from the user and providing suggested query as the query is constructed); 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving another character in the query being set forth by the user, identifying that a word, when misspelled, includes the first sequence of characters (Richardson, figure 8, [0008, 0030, 0039], note receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu, e.g. identifying that a word includes the first sequence of characters.  The example in figure 8 of the portion “wellne” is interpreted as a misspelled portion of the word wellness because it is a misspelling of that word even if the order of the characters in the misspelled portion are in the correct sequence.  Richardson also teaches that the suggestions may comprise spelling corrections, which means that other forms of misspellings of the word wellness may also be corrected); 
immediately responsive to receiving the last character in the first sequence of characters, and prior to receiving another character in the query being set forth by the user with the search engine GUI, identifying that the word, when properly spelled, includes a second sequence of characters in place of the first sequence of characters, wherein the word, when properly spelled, includes a character that follows the second sequence of characters, and further wherein the second sequence of characters is different from the first sequence of characters (Richardson, figure 8, [0008, 0030, 0039], note receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu, with the corrected spelling being interpreted as the second sequence of characters which is different from the first sequence (the misspelling); note that the second sequence includes characters after the proper spelling of the term wellness for the suggested phrases.  Richardson also teaches that the suggestions may comprise spelling corrections, which means that other forms of misspellings of the word wellness may also be corrected and that additions to suffixes may also be included in the suggestions)
responsive to identifying that the word, when properly spelled, includes the second sequence of characters in place of the first sequence of characters, identifying a phrase that comprises the word followed by a second word (Richardson, figure 8, [0008, 0030, 0039], note the phrase completion after the corrected spelling of the example “wellness”; note in figure 8 identifying a phrase that comprises the word followed by a second word); and 
responsive to identifying the phrase, causing the search engine GUI to be updated to include a window that comprises the phrase as a suggested query, wherein the suggested query is selectable in the window, and further wherein the word is properly spelled in the suggested query (Richardson, figure 8, [0008, 0043] note the user interface displays the suggestions and they are selectable, note the word is properly spelled).
While Richardson teaches receiving words that are misspelled, in order to expedite prosecution alternate references are provided to further support that interpretation. Church is in the same field of endeavor, data processing;
Church teaches:
	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church as modified because this would improve the performance of the spelling correction and phrase completion.
Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Jania as modified because this would improve the user experience by identifying misspelled words earlier.

Regarding Claim 2:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
receiving, from the client computing device, an indication that the suggested query has been selected by the user (Richardson, figure 8, [0008, 0043, 0068], note selecting the suggested query with the mouse and clicking the search button are indications that the phrase was selected); 
obtaining search results based upon the suggested query (Richardson, figure 8, [0043, 0068-0069], note selecting the suggested query with the mouse and clicking the search button to use the phrase and obtain results); and 
responsive to obtaining the search results, causing the search engine GUI to be updated to depict the search results (Richardson, figure 8, [0043, 0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 4:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein identifying that the word, when misspelled, includes the first sequence of characters comprises: retrieving transformation probability data from a first data structure in a computer-readable data repository that is accessible to the processor, the transformation probability data is indicative of a probability that the user improperly transformed the second sequence of characters to the first sequence of characters (Church, figure 1, column 3 line 46 – column 4 line 8, column 4 lines 41-45, note deriving a first probability function indicating the probability of the candidate being used in the text … a second probability function is also derived for each correction candidate and reflects the probability of occurrence of the particular typographical modification used to generate the misspelled word from the candidate expressions, note an overall probability, which is a function of the first and second probability numbers, is derived for each candidate word; note selecting the word based on probability also means the probability indicates the chance of the user improperly selecting the word).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church as modified because this would improve the performance of the spelling correction and phrase completion.

Regarding Claim 5:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein identifying the phrase that comprises the word followed by the second word comprises: responsive to retrieving the transformation probability data, searching over a second data structure that is accessible to the processor, the second data structure comprises multi-word phrases, the phrase included in the multi-word phrases, (Richardson, [0040], note phrase data store containing phrases combined with probabilistic or other weighted measures is searched to identify candidate phrases) wherein searching over the second data structure comprises: 
identifying the second sequence of characters based upon the transformation probability data (Church, column 3 line 46 - column 4 line 8, column 4 lines 41-45 and 54-61, note for each correction candidate, step 13 in FIG. 1 derives a first probability function indicating the probability of that candidate being used in the text... a second probability function is also derived for each correction candidate and reflects the probability of occurrence of the particular typographical modification used to generate the misspelled word from the candidate expression; note an overall probability, which is a function of the first and second probability numbers, is derived for each candidate word; note once the overall probabilities have been generated for all candidate expressions, the expressions can be rank ordered and sorted to meet the intended use. The misspelled word can be replaced, with or without human intervention, by the candidate with the highest probability, or the candidate expressions may be proffered as suggested corrections); and 
identifying the phrase based upon the second sequence of characters (Richardson, figure 8, [0068-0069], note candidate phrases are identified based on the query characters) (Church in column 2 line 37 - column 3 line 46, note correcting misspelled words).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church as modified because this would improve the performance of the spelling correction and phrase completion.

Regarding Claim 8:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein the client computing device is a mobile telephone (Richardson, [0035-0036], note mobile computing devices and wireless telephones; note the use of cell phones).

Regarding Claim 10:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 11:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0030, 0039], note receiving the sequence of characters such as “wellne” identifying the corrected spelling which includes a second sequence of characters different from the first sequence).

Regarding Claim 12:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein a number of characters in the first sequence of characters is equivalent to a number of characters in the second sequence of characters (Church, column 2 line 37 – column 3 line 46, note the first sequence of characters “acress” and a second sequence of “caress” have an equivalent number of characters).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church as modified because this would improve the performance of the spelling correction and phrase completion.

Regarding Claim 13:
Richardson teaches:
A client computing device that is in network communication with a server computing device, wherein the client computing device is configured to update a graphical user interface (GUI) of a search engine based upon data received from the server computing device, the client computing device comprising: a display (Richardson, figures 8 and 16, note interface and display); 
Memory (Richardson, figure 16, note memory); and 
a processor that is operably coupled to the display and the memory (Richardson, figure 16, note processing unit), wherein the memory has instructions stored therein that, when executed by the processor, cause the processor to perform acts comprising: receiving, from a user of the client computing device and by way of a query field in the search engine GUI displayed on the display, a portion of a query that includes a first sequence of characters, wherein the first sequence of characters is a portion of a misspelled word but not an entirety of the misspelled word (Richardson, figure 8, [0007-0008, 0026, 0030, 0039], note receiving a query from the user; note receiving misspelled words such as wellne which is a portion of a misspelled word but not an entirety of the misspelled word.  The example in figure 8 of the portion “wellne” is interpreted as a misspelled portion of the word wellness because it is a misspelling of that word even if the order of the characters in the misspelled portion are in the correct sequence.  Richardson also teaches that the suggestions may comprise spelling corrections, which means that other forms of misspellings of the word wellness may also be corrected); 
transmitting, to the server computing device, each character in the first sequence of characters as each character is received (Richardson, figure 8, [0007-0008, 0026, 0030], note the query is transmitted to the server for query suggestions; note that dynamically suggesting search query to the user as the user constructs the query and that the suggestions may comprise both phrase completions and spelling corrections.  This is interpreted as performing those actions as characters of a query are being set forth by the user); 
subsequent to transmitting a last character in the first sequence of characters and prior to receiving any additional input from the user, receiving a suggested query from the server computing device, wherein the suggested query is a potential completion of the query that includes a properly spelled first word followed by a properly spelled second word, wherein the properly spelled first word includes a second sequence of characters in place of the first sequence of characters (Richardson, figure 8, [0008, 0030, 0039], note receiving misspelled words such as wellne and identifying the correct spelling as a suggestion in the dropdown menu that includes suggestions with multiple properly spelled words; note the proper spelling of wellness is different than the misspelling of the word; The example in figure 8 of the portion “wellne” is interpreted as a misspelled portion of the word wellness because it is a misspelling of that word even if the order of the characters in the misspelled portion are in the correct sequence.  Richardson also teaches that the suggestions may comprise spelling corrections, which means that other forms of misspellings of the word wellness may also be corrected); and
responsive to receiving the suggested query, updating the GUI of the search engine on the display to include a window that comprises the suggested query, wherein the suggested query is selectable in the window (Richardson, figure 8, [0008, 0043] note the user interface displays the suggestions and they are selectable, note the word is properly spelled).
While Richardson teaches receiving words that are misspelled, in order to expedite prosecution alternate references are provided to further support that interpretation. Church is in the same field of endeavor, data processing;
Church teaches:
	Receiving a misspelled portion of a word, correcting the misspelled portion, and displaying the correct word (Church, column 2 line 37 – column 3 line 46, note the misspelled input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Church as modified because this would improve the performance of the spelling correction and phrase completion.
Jania is in the same field of endeavor, data processing;
Jania teaches:
	identifying that a word, when misspelled, includes the first sequence of characters (Jania, figure 1, [0005], note receiving at least a prefix and determining whether the word is being misspelled and providing inline spelling assistance).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Jania as modified because this would improve the user experience by identifying misspelled words earlier.

Regarding Claim 14:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein the client computing device is a mobile telephone (Richardson, [0035-0036], note mobile computing devices and wireless telephones; note the use of cell phones).

Regarding Claim 15:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
responsive to receiving an indication that the suggested query in the window has been selected by the user, transmitting the suggested query to the server computing device, wherein the server computing device generates search results based upon the suggested query (Richardson, figure 8, [0043, 0068-0069], note selecting the suggested query with the mouse and clicking the search button are indications that the suggestion query was selected and obtaining results); 
receiving the search results from the server computing device (Richardson, figure 8, [0043, 0068-0069], note selecting the phrase with the mouse and clicking the search button to use the phrase and obtain results); and 
further updating the GUI of the search engine on the display to depict the search results (Richardson, figure 8, [0043, 0068-0069], note the results are displayed, e.g. the GUI is updated).

Regarding Claim 16:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein a number of characters in the first sequence of characters is different from a number of characters in the second sequence of characters (Richardson, figure 8, [0030, 0039], note receiving the sequence of characters such as “wellne” identifying the corrected spelling which includes a second sequence of characters different from the first sequence).

Regarding Claim 17:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein a number of characters in the first sequence of characters is greater than two (Richardson, figure 8, note input text is greater than two characters) (Church, column 2, table A, note multiple characters in the input text).

Regarding Claim 18:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein the window includes several suggested queries, each suggested query in the several suggested queries comprises the properly spelled first word (Richardson, figure 8, note the window includes several suggested queries with the properly spelled first word).

Claim 19 discloses substantially the same limitations as claim 1 respectively, except claim 19 is directed to a method while claim 1 is directed to a system. Therefore claim 19 is rejected under the same rationale set forth for claim 1.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a method while claim 4 is directed to a system. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Davis et al. (US2009/0249198), hereinafter Davis.

Regarding Claim 3:
Richardson as modified shows the system as disclosed above;
Richardson as modified further teaches:
wherein the suggested query comprises a third word that in the suggested query (Richardson, figure 8, [0030, 0033], note the phrase suggestions may comprise a third word and that the identified phrase may be a prefix or suffix for the suggestions).
While Richardson as modified teaches spelling corrections and phrase completions, Richardson doesn’t specifically show that the phrase completions comprises words before the word in the suggested query.  However, Davis is in the same field of endeavor, information retrieval, and Davis teaches:
wherein the suggested query comprises a third word that precedes the word in the suggested query (Davis, figures 2-4, note the phrase completion and spelling corrections include words before and after the corrected word).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Davis as modified because this would improve efficiency of text input (Davis, [0002]).

Claim Rejections - 35 USC § 103

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Medlock et al. (US2012/0029910), hereinafter Medlock.

Regarding Claim 6:
Richardson as modified shows the system as disclosed above;
While Richardson as modified teaches spelling corrections and phrase completion, Richardson as modified doesn’t specifically teach wherein the second data structure is an n- gram language model. However, Medlock is in the same field of endeavor, data processing, and Medlock teaches:
wherein the second data structure is an n- gram language model (Medlock, figure 5, [0022, 0112-0122], note n-gram map and the language model is configured to conduct a search of the n-gram map to determine word or phrase predictions for a next term on the basis of up to n-1 terms of preceding text input; note The language model utilizes an n-gram map to generate word and/or phrase predictions based on the context input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Medlock because this would improve word and phrase suggestions by utilizing statistical algorithms for simplicity and scalability.

Claim Rejections - 35 USC § 103

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Ortega et al. (US6564213), hereinafter Ortega.

Regarding Claim 7:
Richardson as modified shows the system as disclosed above;
While Richardson as modified teaches spelling corrections and phrase completions, Richardson as modified doesn’t specifically teach wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine.  However, Ortega is in the same field of endeavor, data processing, and Ortega teaches:
wherein the second data structure is a trie that maps phrases represented in the trie to probabilities that the user intends to input the phrases to the search engine (Ortega, figure 2A-2B, column 5 line 66 – column 6 line 17, column 6 lines 27 – 36, note upon identifying the word “SONY,” trie is searched to identify multi-word phrases containing the word; note Each score within the trie reflects an estimated probability or prediction that the user is entering the corresponding string.  When combined with the previous references this would be used for the second data structure).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Ortega for the benefit of rapidly searching for auto-completion strings by utilizing a probabilistic tire, which may not be restricted to a specified maximum depth.
 
Claim Rejections - 35 USC § 103

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, in view of Church, Jania, and Sandoval et al. (US2009/0216563), hereinafter Sandoval.

Regarding Claim 9:
Richardson as modified shows the system as disclosed above;
While Richardson as modified teaches spelling corrections and phrase completions, Richardson as modified does not specifically teach computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters; comparing the risk with a threshold value; and causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value.  However, Sandoval is in the same field of endeavor, data processing, and Sandoval teaches:
computing a risk that the phrase is not germane to an information retrieval intent of the user when the user set forth the first sequence of characters (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value); 
comparing the risk with a threshold value (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value); and 
causing the GUI to be updated to include the phrase in the window only responsive to determining that the risk is below the threshold value (Sandoval, [0031], note computing an irrelevance score of content (i.e., measure that the content is not germane to informational retrieval intent of the user) and outputting the content items having a score below a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sandoval for the benefit of providing the most relevant text predictions (or not providing the most irrelevant text predictions) that meet certain irrelevance or risk threshold constraint.
 	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shazeer (US8051374) teaches spelling corrections for queries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        6/8/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152